NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 24, 2010*
                                  Decided March 25, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09‐3356
                                                     Appeal from the United States District
KAY KIM,                                             Court for the Southern District of Indiana,
     Plaintiff‐Appellant,                            Indianapolis Division.

       v.                                            No. 1:09‐cv‐829‐DFH‐JMS

GEORGE F. PARKER, et al.,                            David F. Hamilton,
    Defendants‐Appellees.                            Judge.

                                          O R D E R

       Kay Kim filed a lawsuit under 42 U.S.C. § 1983, alleging constitutional violations
related to an upcoming competency hearing in a state prosecution on misdemeanor charges. 
Kim complained that the judge and psychiatrist had taken away her right of self‐
representation without due process and were conspiring to have her indefinitely committed
to a mental institution.  She sued the judge who ordered the hearing; the court‐appointed
psychiatrist who evaluated her; and the psychiatrist’s employer, Indiana University.  The


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(B).
No. 09‐3356                                                                                 Page 2

district court dismissed Kim’s federal lawsuit, concluding that none of the defendants could
be sued under § 1983.  Kim appeals, and we affirm.

         Kim alleged in the complaint that the judge knew she could not be convicted of the
criminal charges and so concocted this scheme to have her committed in lieu of going to
trial.  Kim asserted that the judge, upon receiving the report of the court‐appointed
psychiatrist diagnosing her with a paranoid personality disorder, appointed a lawyer to
represent her at the competency hearing—an act she says unfairly deprived her of her right
to self‐representation. 

        The district court granted the defendants’ motions to dismiss.  The court concluded
that the state‐court judge was entitled to absolute immunity because she had ordered the
competency examination and hearing in her official capacity.  The court also determined
that the psychiatrist had absolute immunity because his immunity was “co‐extensive” with
that of the judge who appointed him as an expert.  Finally, the court found that Indiana
University, as a state university, has immunity under the Eleventh Amendment and,
additionally, could not be held liable under § 1983 solely on the basis of its status as the
psychiatrist’s employer.

        On appeal Kim asserts that the judge was not entitled to immunity because she had
acted without any jurisdiction.  According to Kim, the judge lacked jurisdiction because the
statute of limitations had run on her criminal cases.  But the statute of limitations provides a
defense to criminal charges and does not affect a court’s jurisdiction.  See Wallace v. State,
753 N.E.2d 568 (Ind. 2001).  More significantly, judges have absolute immunity in § 1983
actions seeking monetary damages for judicial acts taken within their jurisdiction.  Pierson v.
Ray, 386 U.S. 547, 553‐55 (1967); Bradley v. Fisher, 80 U.S. 335, 351‐52 (1871).  Judges are
immune for their judicial acts even if they commit “grave procedural errors,” act
“maliciously,” or exceed the bounds of their authority as long as the case is not clearly
outside their subject matter jurisdiction.  Stump v. Sparkman, 435 U.S. 349, 356‐57 & n.7, 359
(1978).  Here, the judge had subject matter jurisdiction to hear the misdemeanor charges
against Kim.

        Kim next attacks the grant of immunity for the court‐appointed psychiatrist and
asserts that those who conspire with a judge are not protected by the judge’s immunity.  But
“court‐appointed experts, including psychiatrists, are absolutely immune from liability for
damages when they act at the court’s direction.”  Cooney v. Rossiter, 583 F.3d 967, 970 (7th
Cir. 2009); see Byrne v. Kysar, 347 F.2d 734, 736 (7th Cir. 1965); Duzynski v. Nosal, 324 F.2d
924, 928‐29 (7th Cir. 1963); Bartlett v. Weimer, 268 F.2d 860, 862 (7th Cir. 1959); see also Hughes
v. Long, 242 F.3d 121, 127‐28 (3d Cir. 2001); Morstad v. Dep’t of Corr. & Rehab., 147 F.3d 741,
744 (8th Cir. 1998); Johnson v. United States, 547 F.2d 688, 693 n.36 (D.C. Cir. 1976); Burkes v.
No. 09‐3356                                                                                Page 3

Callion, 433 F.2d 318, 319 (9th Cir. 1970).  The court‐appointed psychiatrist’s own immunity
was a proper basis for dismissal.

        Regarding Indiana University, Kim asserts that the university is not entitled to
immunity under the Eleventh Amendment because, she says, it is separable from the state,
as reflected by its independent efforts to raise funds from the public.  This assertion is
misguided.  Indiana University is an arm of the state and shares its sovereign immunity. 
See Peirick v. Ind. Univ‐Purdue Univ. Indianapolis Athletics Dep’t, 510 F.3d 681, 694‐95 (7th Cir.
2007); Porco v. Trs. of Ind. Univ., 453 F.3d 390, 395 (7th Cir. 2006).  The university’s
independent power to raise funds does not affect its immunity under the Eleventh
Amendment.  See Kashani v. Purdue Univ., 813 F.2d 843, 846 (7th Cir. 1987).

                                                                                     AFFIRMED.